                   1   LATHAM & WATKINS LLP
                        Peter A. Wald (Bar No. 85705)
                   2     peter.wald@lw.com
                         505 Montgomery Street, Suite 2000
                   3     San Francisco, CA 94111
                         T: (415) 391-0600/F: (415) 395-8095
                   4    Colleen C. Smith (Bar No. 231216)
                         colleen.smith@lw.com
                   5     12670 High Bluff Drive
                         San Diego, CA 92130
                   6     T: (858) 523-5400/F: (415) 395-8095
                        Megan C. Fitzpatrick (Bar No. 6309005)
                   7     megan.fitzpatrick@lw.com
                         330 N. Wabash Ave, Suite 2800
                   8     Chicago, IL 60611
                         T: (312) 876-7700/F: (312) 993-9767
                   9
                       ACLU FOUNDATION OF SOUTHERN
               10      CALIFORNIA
                        Jennifer Pasquarella (Bar No. 263241)
               11         jpasquarella@aclusocal.org
                        Michael Kaufman (Bar No. 254575)
               12         mkaufman@aclusocal.org
                        Sameer Ahmed (Bar No. 319609)
               13         sahmed@aclusocal.org
                          1313 West 8th Street
               14         Los Angeles, CA 90017
                          T: (213) 977-5232/F: (213) 977-5297
               15
                       Attorneys for Plaintiffs
               16
                       Jiahao Kuang and Deron Cooke
               17
                       [Additional Counsel Listed on Signature Page]
               18

               19                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               20                                  SAN FRANCISCO DIVISION
               21
                       JIAHAO KUANG AND DERON COOKE,                   CASE NO. 3:18-CV-03698-JST
               22      on behalf of themselves and those similarly
                       situated,                                       JOINT STIPULATION AND [PROPOSED]
               23                        Plaintiffs,                   ORDER TO RESCHEDULE TELEPHONIC
                       v.                                              CASE MANAGEMENT CONFERENCE
               24                                                      HEARING
                       UNITED STATES DEPARTMENT OF
               25      DEFENSE, JAMES MATTIS, in his official          CURRENT DATE: October 12, 2018
                       capacity as Secretary of Defense of the         PROPOSED NEW DATE: October 15, 2018
               26      United States Department of Defense,            PROPOSED NEW TIME: 2:30 p.m.
                                                                       DEPT: Courtroom 9, 19th Floor
               27                        Defendants.                   JUDGE: Hon. Jon S. Tigar

               28
                                                                          JOINT STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                 TO RESET TELEPHONIC CMC HEARING
                                                                                           CASE NO. 3:18-CV-03698-JST
                   1          Pursuant to Civil Local Rules 6-1(b) and 16-2(e), the undersigned parties hereby

                   2   stipulate, and request that the Court enter an order continuing the Case Management Conference

                   3   currently scheduled for October 12, 2018, at 4:00 p.m. to October 15, 2018, at 2:30 p.m.

                   4                                            STIPULATION

                   5          WHEREAS, on October 2, 2018, Plaintiffs Jiahao Kuang and Deron Cooke (together,

                   6   “Plaintiffs”) and the Department of Defense and Secretary Mattis (together, “Defendants” and

                   7   collectively with Plaintiffs, the “Parties”) jointly filed a Joint Statement Regarding Discovery

                   8   (ECF No. 44).

                   9          WHEREAS, on October 10, 2018, the Court issued a Clerk’s Notice Setting Telephonic

               10      Case Management Conference, which scheduled a telephonic conference on the Parties’ Joint

               11      Statement Regarding Discovery for October 12, 2018, at 4:00 p.m. Pacific (ECF No. 47).

               12             WHEREAS, due to various scheduling conflicts for Plaintiffs’ counsel, including the fact

               13      that lead counsel for Plaintiffs is out of the country on business through October 12, 2018,

               14      Plaintiffs respectfully request that the Court continue the hearing to October 15, 2018.

               15             WHEREAS, on October 10, counsel for Plaintiffs contacted counsel for Defendants, who

               16      indicated that they do not oppose the requested continuance and that they are available on

               17      October 15, 2018.

               18             WHEREAS, the Parties do not believe that the requested extension of one business day to

               19      conduct the hearing on the Parties’ Joint Statement Regarding Discovery will have any impact on

               20      any schedule set in the case.

               21             THEREFORE, IT IS HEREBY STIPULATED AND AGREED that, subject to Court

               22      approval, the Telephonic Case Management Conference Hearing currently set for Friday,

               23      October 12, 2018 at 4:00 p.m. Pacific be continued to Monday, October 15, 2018 at 2:30 p.m.

               24      Pacific.

               25

               26

               27

               28
                                                                               JOINT STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1            TO RESET TELEPHONIC CMC HEARING
                                                                                                CASE NO. 3:18-CV-03698-JST
                   1   Dated: October 11, 2018

                   2                             LATHAM & WATKINS LLP
                   3                             By:     /s/ Peter A. Wald
                                                  Peter A. Wald (Bar No. 85705)
                   4                                 peter.wald@lw.com
                                                     505 Montgomery Street, Suite 2000
                   5                                 San Francisco, CA 94111
                                                     Telephone: (415) 391-0600
                   6                                 Fax: (415) 395-8095
                                                  Colleen C. Smith (Bar No. 231216)
                   7                                 colleen.smith@lw.com
                                                     12670 High Bluff Drive
                   8                                 San Diego, CA 92130
                                                     Telephone: (858) 523-5400
                   9                                 Fax: (415) 395-8095
                                                  Megan C. Fitzpatrick (Bar No. 6309005)
               10                                    megan.fitzpatrick@lw.com
                                                     330 N. Wabash Ave, Suite 2800
               11                                    Chicago, IL 60611
                                                     Telephone: (312) 876-7700
               12                                    Fax: (312) 993-9767
               13                                ACLU FOUNDATION OF SOUTHERN
                                                 CALIFORNIA
               14                                 Jennifer Pasquarella (Bar No. 263241)
                                                    jpasquarella@aclusocal.org
               15                                 Michael Kaufman (Bar No. 254575)
                                                    mkaufman@aclusocal.org
               16                                 Sameer Ahmed (Bar No. 319609)
                                                    sahmed@aclusocal.org
               17                                   1313 West 8th Street
                                                    Los Angeles, CA 90017
               18                                   Telephone: (213) 977-5232
                                                    Fax: (213) 977-5297
               19
                                                 ACLU FOUNDATION OF NORTHERN
               20                                CALIFORNIA
                                                  Christine P. Sun (Bar No. 218701)
               21                                  csun@aclunc.org
                                                   39 Drumm Street
               22                                  San Francisco, CA 94111
                                                   Telephone: (415) 621-2493
               23                                  Fax: (415) 255-1487
               24                                Attorneys for Plaintiffs
                                                 Jiahao Kuang and Deron Cooke
               25
                       Dated: October 11, 2018
               26
                                                 JOSEPH H. HUNT
               27                                Assistant Attorney General
               28                                ALEX G. TSE
                                                          JOINT STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                      2            TO RESET TELEPHONIC CMC HEARING
                                                                           CASE NO. 3:18-CV-03698-JST
                   1                                                United States Attorney

                   2                                                ANTHONY J. COPPOLINO
                                                                    Deputy Branch Director
                   3

                   4                                                NATHAN M. SWINTON
                                                                    Senior Trial Counsel
                   5
                                                                    /s/ Stuart J. Robinson
                   6                                                STUART J. ROBINSON, CA Bar No. 267183
                                                                    JOSEPH C. DUGAN, OH Bar No. 0093997
                   7
                                                                    Trial Attorneys
                   8                                                United States Department of Justice
                                                                    Civil Division, Federal Programs Branch
                   9                                                450 Golden Gate Ave.
                                                                    San Francisco, CA 94102
               10
                                                                    Counsel for Defendants
               11

               12
                                                       ATTORNEY ATTESTATION
               13
                              Pursuant to Civil Local Rule 5-1(i)(3), I, Peter A. Wald, hereby attest that concurrence in
               14
                       the filing of this document has been obtained from any signatories indicated by a “conformed”
               15
                       signature (/s/) within this e-filed document. I declare under penalty of perjury under the laws of
               16
                       the United States of America that the foregoing is true and correct.
               17
                       Dated: October 11, 2018
               18
                                                                    LATHAM & WATKINS LLP
               19
                                                                    By: /s/ Peter A. Wald
               20
                                                                        Peter A. Wald
               21

               22

               23                         [PROPOSED] ORDER APPROVING STIPULATION
               24             PURSUANT TO STIPULATION, IT IS SO ORDERED.
               25

               26      Dated: October 11, 2018
               27                                                   Honorable Jon S. Tigar
                                                                    United States District Judge
               28
                                                                              JOINT STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           3           TO RESET TELEPHONIC CMC HEARING
                                                                                               CASE NO. 3:18-CV-03698-JST
